
	
		III
		110th CONGRESS
		1st Session
		S. RES. 345
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2007
			Ms. Collins (for
			 herself, Mr. Dodd,
			 Mr. Biden, Mr.
			 McCain, and Mr. Leahy)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the work of firefighters to
		  educate and protect the Nation’s communities, and the goals and ideals of Fire
		  Prevention Week, October 7–13, 2007, as designated by the National Fire
		  Protection Association.
	
	
		Whereas firefighters have maintained their dedication to
			 the health and safety of the American public since the first American fire
			 departments were organized in the colonial era;
		Whereas today’s firefighters provide a multitude of
			 services, including emergency medical services, special rescue response,
			 hazardous material and terrorism response, and public safety education;
		Whereas more than 1,130,000 firefighters protect the
			 United States through their heroic service;
		Whereas the Nation’s fire departments respond to emergency
			 calls nearly once per second and dispatch to fire emergencies every 20
			 seconds;
		Whereas approximately 1,600,000 fires are reported
			 annually;
		Whereas firefighters respond with courage to all
			 disasters, whether they be acts of terrorism, natural disasters, or other
			 emergencies;
		Whereas 343 firefighters sacrificed their lives responding
			 heroically to the events of September 11, 2001;
		Whereas firefighters from across the Nation responded with
			 remarkable selflessness throughout the areas affected by Hurricane
			 Katrina;
		Whereas 89 firefighters lost their lives in 2006, and over
			 80,000 were injured in the line of duty;
		Whereas we have honored firefighters for educating the
			 American public since President Harding declared the first Fire Prevention Week
			 in 1922;
		Whereas the National Fire Protection Association has
			 designated the week of October 7–13, 2007 as Fire Prevention Week; and
		Whereas educating Americans on methods of fire prevention
			 and escape planning continues to be a priority for all firefighters: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the work
			 of firefighters to educate and protect the Nation's communities; and
			(2)supports the
			 goals and ideals of Fire Prevention Week, October 7–13, 2007, as designated by
			 the National Fire Protection Association.
			
